Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
 
Claims 7-8 are under examination 

Response to Applicants’ Arguments/Amendments

Examiner has carefully considered the amendments and remarks section.  Two new claim limitations have been added.  The first limitation is “wherein the blood cells or the hemocytes are not cultured when the saccharide is in contact with the blood cells or the hemocytes.”  There are several issues with this limitation.  This limitation constitutes new matter because there is nothing in the specification that states that culturing is precluded.  In order to expose the blood cells or hemocytes to the copolymer of sucrose and epichlorohydrin, the cells have to be maintained in a liquid medium which can be 
Paragraph 34 of specification even states that the exposure to sucrose and epichlorohydrin lasts from 5 minutes to one hour.  The cells must be in a medium during this process to prevent them from drying out.  This incubation period can theoretically be considered a culture step although a small one since the cells are still in a medium when exposed to the copolymer of sucrose and epichlorohydrin.  There are several references including Kajime and the cited references below that culture the cells in presence of sucrose and epichlorohydrin; however, their exposure time appears to be longer in duration than what is taught in the specification.  It appears that the claims could be amended around the prior art by introducing claim limitations which specifically state the period of exposure.

The limitation, “and the saccharide is provided in an amount effective to improve the angiogenesis-promoting activity of the blood cells or hemocytes” does not distinguish the invention from the prior art.  All the limitation requires is that there is improvement, but an exact amount of improvement is not listed in claims and thus not required to be taught in the prior art.  Taguchi teaches that its cells do indeed provide an angiogenic therapeutic benefit (Abstract).  The claims do not distinguish claimed benefits from the beneficial results of Taguchi when it comes to the promotion of angiogenesis.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states that “the blood cells or the hemocytes are not cultured when the saccharide is in contact with the blood cells or hemocytes.”  When the blood cells or the hemocytes are exposed to the copolymer of sucrose and epichlorohydrin, they are suspended in a medium which serves the purpose of preventing them from drying out.  A culture medium is a medium that is used to support cells; the medium the cells are in during the claimed saccharide exposure is supporting the cells.   Therefore, the saccharide exposure step involving the 

References Cited 

US 20110076770

Conclusion
All claims stand rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657